Exhibit 10.34

 

LOGO [g115525doc3.jpg]

August 15, 2013

David Roth

12 Sterling Road

Wellesley, MA 02482

Dear David,

On behalf of Infinity Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Senior Vice President, Clinical Development and
Medical Affairs in the Clinical group initially reporting to Pedro
Santabarbara..

Effective Date: The effective date of your full-time employment with the Company
shall be Monday, September 9, 2013.

 

1. Salary: Your base salary will be $14,038.46 per biweekly pay period
(equivalent to $365,000 on an annualized basis). In addition, in accordance with
the Company’s regular compensation practices, you will receive, approximately
annually, a salary review, and the Company may adjust your salary based on your
performance, the Company’s performance, and/or such other factors as may be
determined at the sole discretion of the Company’s Board of Directors or its
designee. Your salary increase for 2014 will be prorated based on your start
date.

 

2. Sign on Bonus: The Company will pay you a bonus of $125,000 minus all
applicable taxes on the date of the first paycheck following commencement of
your full-time employment. Should you terminate your employment with the Company
for any reason within 24 months of your effective date, and upon request of the
Company, you will repay this bonus which repayment will be prorated monthly over
the 24 month period following your effective date based on your termination
date.

 

3. Transition Bonus: To enable your transition to the Company from your previous
employer’s long term incentive/retirement program, we offer you the following
additional bonus (in addition to the one time sign on bonus referred to in
paragraph 2 above), subject to your provision of documentation evidencing your
current employer’s payment schedule to the reasonable satisfaction of the
Company prior to the effective date of your employment. The Company will pay you
this transition bonus as follows during the first regularly scheduled payroll in
the month listed:

 

  •   February, 2014             $250,000

 

  •   February, 2015             $250,000

 

  •   December, 2016           $450,000

 

LOGO [g115525g49q36.jpg]



--------------------------------------------------------------------------------

David Roth

August 15, 2013

   2 | Page

 

Should you terminate your employment with the Company for any reason within 24
months after receiving either of the 2014 or 2015 bonus payments, and upon
request of the Company, you will repay such bonus which repayment will be
prorated monthly over the 24 month period following the date you received such
bonus payment based on your termination date.

All bonus payments made under paragraphs 2 and 3 are subject to federal, state
and local taxes and will be borne by you. In order to be eligible for any such
bonus payment, you must be actively employed by Infinity at the time the payment
is made, however, should you terminate prior to a scheduled payment for reasons
other than voluntary termination or “for cause” (as defined in the attached
Severance Agreement policy), you will remain eligible for future payments,
subject to approval of the Company’s Compensation Committee.

 

4. Contingent Compensation: In addition to your salary and benefits, you may be
eligible to participate in the Infinity Contingent Compensation program,
beginning in 2013. This program may result in a cash bonus, depending on your
and the Company’s achievements of goals and objectives, as well as overall
business conditions. The Contingent Compensation program is administered by the
Company’s Board of Directors in their sole discretion. For those hired within
the plan year, your cash bonus payment will be pro-rated based on your hire
date. In order to be eligible for any type of payment under the program, you
must be actively employed by the Company at the time the payment is made.

 

5. Benefits: You may participate in any and all of the benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing these programs.

 

6. Vacation: Upon your date of hire, you will start to accrue vacation time at a
rate of 15 days per year, which may be taken in accordance with Company policy;
14 paid holidays annually will be observed.

 

7. Equity Participation, Vesting of Stock: Subject to approval by the Company’s
Board of Directors, you will be granted a stock option exercisable for 60,000
shares of the Company’s Common Stock. A complete description of the terms and
conditions of the stock option award will be contained in the Infinity
Pharmaceuticals 2010 Stock Incentive Plan and the form of stock option agreement
to be entered into by you and the Company. The option will vest as to one fourth
(1/4) of the shares on the first anniversary of your commencement of full-time
employment with the Company and as to one forty-eighth (1/48) of the shares
monthly thereafter until all shares are vested, provided that you remain
employed by the Company. In addition, in accordance with the Company’s
compensation practices, you will receive, approximately annually, a merit stock
review which shall be based on your performance, the Company’s performance, and
other such factors as may be determined by the Company’s Board of Directors.



--------------------------------------------------------------------------------

David Roth

August 15, 2013

   3 | Page

 

8. Employment At-Will: Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time and the Company will not be obligated to continue your
employment for any specific period. Both you and the Company may terminate the
employment relationship, with or without cause, at any time, with or without
notice. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company (except as described herein).

 

9. Proprietary Information, No Conflicts: As a condition of employment, you
agree to execute the Company’s standard form of Invention, Non-Disclosure, and
Non-Competition Agreement and to be bound by all of the provisions thereof. You
hereby represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement, or similar agreement with any
current or previous employer that would impose any restriction on your
acceptance of this offer or that would interfere with your ability to fulfill
the responsibilities of your position with the Company.

 

10. Employment Eligibility Verification: Please note that all persons employed
in the United States are required to complete an Employment Eligibility
Verification Form on the first day of employment and to submit an original
document or documents that establish identity and employment eligibility within
three business days of employment.

 

11. Successors and Assigns: This letter of offer will be binding upon and inure
to the benefit of the Company’s successors and assignees. In the event of a
merger or consolidation (whether or not the Company is the surviving or the
resulting corporation), the surviving or resulting corporation will be bound by
the obligations set forth in this letter offer.

 

12. Contingencies: This offer is expressly contingent upon the successful
completion of a pre-employment background and reference checks.

David, all of us here at Infinity are very enthusiastic about your commitment to
joining the Company and have the highest expectation of your future
contributions.



--------------------------------------------------------------------------------

David Roth

August 15, 2013

   4 | Page

 

Please indicate your understanding and acceptance of the foregoing terms of your
employment by signing the enclosed copy of this letter and returning it to
Jeanette Kohlbrenner no later than August 19, 2013. After that date, the offer
will expire.

Very truly yours,

 

LOGO [g115525julian_adams.jpg]

Julian Adams

President of Research & Development

The foregoing correctly sets forth the terms of my at-will employment by
Infinity Pharmaceuticals, Inc.

 

  /s/ David A. Roth

    

  August 18, 2013

David Roth      Date